Title: To Thomas Jefferson from James Madison, 17 May 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington May 
                        
                        The communications which will be forwarded by Mr. Smith seem to render it certain that the frigates from the
                            Medn. cannot be expected till the fall, and consequently that the plan of sending Mellimelli in the Chesapeake is
                            frustrated. It also appears that the Xebeck for which we are pledged has been sold at Malta. Will it not be best in this
                            state of things to equip a small vessel here which the navy Dept. can spare & which Mr. Smith will describe to you,
                            as a substitute for the Xebeck, and for the return of Mellimelli? The greater value of the substitute will be outweighed
                            by shortening the period of Mellimelli’s stay, or the expence of chartering a vessel. In every other respect the
                            arrangements concerning him may remain the same; so also those relating to Mr. Lear. I inclose a letter from Barlow
                            suggesting ideas, some of which may be of importance. I can add nothing on the head of news.
                        With respectful attacht. Yours
                        
                            James Madison
                     
                        
                    